Dismissed and Memorandum Opinion filed June 15, 2006








Dismissed and Memorandum Opinion filed June 15, 2006.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00074-CV
____________
 
ENVIROASSETS, L.L.C. and
ENVIROGISTICS, L.P., Appellants
 
V.
 
SOUTHWEST
SHIPYARD, L.P. and SEATTLE SHIPYARD, L.L.C., Appellees
 

 
On Appeal from the
11th District Court
Harris County, Texas
Trial Court Cause
No.
04-39586
 

 
M E M O R A N D U M   O P I N I O N
This is an interlocutory appeal from an order signed January
7, 2005.  On June 5, 2006, the parties
filed a joint motion to dismiss the appeal in order to effectuate a compromise
and settlement agreement.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed June 15, 2006.
Panel consists of Justices Anderson, Edelman and
Frost.